Citation Nr: 1708079	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  07-33 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension, claimed as secondary to diabetes mellitus, type II.

2.  Entitlement to service connection for an pseudophakia as secondary to service-connected diabetes mellitus, type II or diabetic retinopathy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.  He died in November 2016.  The appellant is his wife (substituting for him in this appeal).

These matters come before the Board of Veterans' Appeals (Board) on appeal from the July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Board has recharacterized the claims to better reflect the Veteran's contentions.

The Board denied the claims of entitlement to service connection for the above matters in November 2013.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2015 Memorandum Decision, the Court found the Board vacated the matters and remanded them for adjudication consistent with the directives of the decision.

The issues were previously remanded by the Board in December 2015 for additional development.  The issues have since returned to the Board.

The Veteran testified at a Travel Board hearing before the Board in December 2008.  A transcript of the hearing is of record.  The Veterans Law Judge (VLJ) who presided at the hearing no longer works for the Board.  The Veteran was alerted of this fact in an April 2015 letter and offered another hearing if he so desired.  The Veteran responded in September 2015 that he did not want another hearing.

The Veteran died after he perfected an appeal in the matter at hand.  In January 2017 (within one year following his death), the appellant (his wife) filed a claim for accrued benefits, which the RO accepted as a request for substitution under 38 U.S.C.A. § 5121A.  A January 2017 letter granted the request.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

Pursuant to the December 2015 Board remand, the Veteran was afforded a VA eye and hypertension examinations.  The VA examiner was asked to provide a diagnosis of any eye or hypertension condition.  Thereafter, the examiner was to address whether any diagnosed condition was related to service, including exposure to any herbicide agents and whether any service-connected diabetes mellitus type II or diabetic retinopathy had caused or aggravated the condition.  

If VA provides the Veteran with an examination, the examination must be adequate. Barr v. Nicholson, 21 Vet. App. 303 (2007).

The April 2016 eye examiner indicated the Veteran had a diagnosis of mild nonproliferative diabetic retinopathy (a service-connected condition) and pseudophakia.  The VA examiner noted a history of cataract surgery.  He opined that the eye condition was not incurred in or caused during service as there was no other ocular pathology caused by or the result of any eye condition in service.  The Board finds this opinion inadequate because it does not clearly address whether the eye condition (pseudophakia) is directly related to service, including exposure to herbicides and does not address whether the condition is secondary to any diabetes mellitus or diabetic retinopathy.  

The March 2016 hypertension examiner opined in his initial report that hypertension was at least as likely as not incurred in or caused by the claimed in-service injury, event or illness.  He further stated that "following exposure to Agent Orange it is as likely as not incurred in or caused by in-service exposures."  An addendum opinion was provided in March 2016, the examiner stated that hypertension was not one of the presumptive diagnosis associated with Agent Orange, as such, it was less likely than not a result of Agent Orange.  He also stated that hypertension was "less likely aggravated by diabetes mellitus" with no additional rationale.  The Board finds the opinion on a direct basis is inadequate as it relies solely on a lack of a legal presumption to support his negative opinion.  The absence of a legal presumption is not a factor and is not probative of whether exposure to Agent Orange actually caused hypertension.  The Federal Circuit has determined that the even in the absence of a particular disease being identified as a presumptive disease, it does not preclude a Veteran from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); see also Brock v. Brown, 10 Vet. App. 155 (1997).  Further, the Board finds the secondary opinion inadequate at it is a conclusory statement with no rationale provided.

As such, addendum opinions to address the etiology of the Veteran's hypertension and psydophakia conditions is required on Remand.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the claims file to an appropriate VA examiner for a file review and addendum opinion regarding the etiology of any hypertension and pseudophakia, as directly related to service, including exposure to herbicide agents and as secondary to service-connected diabetes mellitus, type II and/or diabetic retinopathy.  Following a review of the claims file, the examiner(s) is requested to address whether:

Is it at least as likely as not (50 percent probability or greater) that the hypertension and pseudophakia with a history of cataract surgery are related to service, to include exposure to herbicide agents therein?

Is it at least as likely as not (50 percent probability or greater) that any hypertension or pseudophakia with a history of cataract surgery was either caused or aggravated (worsened beyond the natural progression) by his service-connected diabetes mellitus, type II or diabetic retinopathy?

In rendering the requested opinions, the examiner must provide a full rationale and reconcile any conflicting evidence of record.

4.  Thereafter, the AOJ should review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then, the claims on appeal should be readjudicated.  If any of the benefit sought remain denied, an appropriate SSOC should be issued and provided to the appellant and her representative.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






